
	

115 S1331 IS: Great Lakes Mass Marking Program Act
U.S. Senate
2017-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1331
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2017
			Ms. Stabenow (for herself, Mr. Peters, and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To establish the Great Lakes Mass Marking Program, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Great Lakes Mass Marking Program Act.
 2.FindingsCongress finds that— (1)the Great Lakes have experienced rapid changes in recent years due to—
 (A)the introduction of multiple aquatic invasive species; (B)alterations in the food web; and
 (C)decreases in the abundance of prey species; (2)due to rapid biological change in the Great Lakes, the Great Lakes need a collaborative, science-based program to assist in making management actions regarding fish stocking rates, the rehabilitation of important fish species, and habitat restoration;
 (3)the States of Illinois, Indiana, Michigan, Minnesota, Ohio, Pennsylvania, New York, and Wisconsin and Indian tribes in those States, working through the Council of Lake Committees of the Great Lakes Fishery Commission, have identified that mass marking is—
 (A)a precise tool to keep hatchery-produced fish in balance with wild fish; and (B)essential to achieving fishery management and research objectives through producing a better understanding of—
 (i)the quantity of hatchery produced fish compared to wild fish in the Great Lakes; (ii)the effectiveness of hatchery operations; and
 (iii)the effectiveness of fishery management actions; (4)the mass marking program of the United States Fish and Wildlife Service in the Great Lakes—
 (A)was initiated in 2010 on a limited scale; (B)annually tags approximately 8,000,000 of the hatchery-produced fish stocked in the Great Lakes;
 (C)is a basinwide cooperative effort among the United States Fish and Wildlife Service, Indian tribes, and State management agencies; and
 (D)produces data used by State and tribal fish management agencies to make management decisions regarding Great Lakes fisheries;
 (5)annually, Federal, State, and tribal agencies stock approximately 21,000,000 hatchery-produced fish in the Great Lakes to support—
 (A)native species recovery; and (B)recreational and commercial fishing;
 (6)mass marking of hatchery-produced fish, using automated technology, is an efficient method of implementing a collaborative, science-based fishery program; and
 (7)the Great Lakes are an important and valued resource that— (A)supports a robust regional economy valued at more than $7,000,000,000; and
 (B)provides stability to the economy of the United States. 3.DefinitionsIn this Act:
 (1)DirectorThe term Director means the Director of the United States Fish and Wildlife Service.
 (2)ProgramThe term Program means the Great Lakes Mass Marking Program established by section 4(a). 4.Great Lakes Mass marking program (a)In generalTo assist in determining the effectiveness of hatchery operations and fisheries management actions and to support Great Lakes fisheries, there is established within the United States Fish and Wildlife Service a program for the mass marking of hatchery-produced fish in the Great Lakes basin, to be known as the Great Lakes Mass Marking Program.
 (b)Required collaborationIn carrying out the Program, the Director shall collaborate with applicable Federal, State, and tribal fish management agencies, the Council of Lake Committees of the Great Lakes Fishery Commission, and signatories to the Joint Strategic Plan for Management of Great Lakes Fisheries.
 (c)Availability of dataThe Director shall make the data collected under the Program available to applicable Federal, State, and tribal fish management agencies—
 (1)to increase the understanding of the outcomes of management action; (2)to assist in meeting the restoration objectives of the Great Lakes, including the fish community objectives and fish management plans described in the Joint Strategic Plan for Management of Great Lakes Fisheries;
 (3)to assist in balancing predators and prey; (4)to support and improve the economic status of tribal, recreational, and commercial fisheries; and
 (5)to assist in evaluating the effectiveness of habitat restoration efforts in the Great Lakes.
 5.Authorization of appropriationsThere is authorized to be appropriated to carry out the Program $5,000,000 for each of fiscal years 2018 through 2022.
		
